UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,


                                                  Case No.: 1:16-cr-00515-NGG
                 -against-

 OZ AFRICA MANAGEMENT GP, LLC,

                             Defendant.




       NOTICE OF MOTION OF OZ AFRICA MANAGEMENT GP, LLC FOR
     DISCOVERY UNDER FEDERAL RULE OF CRIMINAL PROCEDURE 17(C)

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of OZ Africa Management GP, LLC’s (“OZ Africa”) Motion for Discovery under Federal Rule

of Criminal Procedure Rule 17(c), Defendant OZ Africa will move, by and through its

undersigned counsel, before the Honorable Nicholas G. Garaufis, United States District Judge

for the Eastern District of New York, on such date that the Court will determine, for an Order

granting its Motion for Discovery under Federal Rule of Criminal Procedure 17(c).

                                                 Respectfully submitted,

                                                 CAHILL GORDON & REINDEL LLP

                                                 By: /s/ Charles A. Gilman
                                                        Charles A. Gilman
                                                        Anirudh Bansal
                                                        Tara H. Curtin
                                                        Samantha Lawson
                                                        Benjamen Starkweather
                                                 80 Pine Street
                                                 New York, New York 10005
                                                 Tel.: (212) 701-3000
                                                 Attorneys for OZ Africa Management GP, LLC
December 9, 2019
